Citation Nr: 0412585	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-07 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for left hand numbness.

2.  Entitlement to service connection for a right hand 
condition.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


REMAND

The veteran contends he developed disabilities manifested by 
left hand numbness, right hand calluses and peeling, 
headaches, and dizziness during active duty.  A preliminary 
review of the record discloses that additional development is 
warranted prior to the Board's review of this case.  

During a December 2003 hearing, the veteran reported he 
received VA outpatient treatment and was scheduled for an 
appointment two weeks after the hearing date.  It does not 
appear that an attempt was made to obtain any of the 
veteran's VA treatment records.  It is the opinion of the 
Board that an attempt should be made to obtain these records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Additionally, the Board notes that the veteran executed VA 
Form 21-4142, Authorization And Consent To Release 
Information To The Department Of Veterans Affairs, in 
conjunction with his claim for benefits.  The record 
discloses that the veteran has provided some private medical 
reports.  There is no indication the RO has attempted to 
secure treatment records from any sources identified by the 
veteran however.    

As the veteran has identified relevant evidence, which has 
not been associated with the claims file, an attempt must be 
made to obtain such evidence.  The record on appeal is 
deficient in that it lacks potentially relevant evidence 
which could reveal information essential to the determination 
whether relief can be granted to the veteran.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA treatment 
for his claimed disabilities.  The RO should 
take appropriate action to secure copies of 
treatment records from all identified sources 
and associate them with the record, to 
include treatment reports from VA medical 
facility in Manchester, New Hampshire.

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



